UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7524


RAYVERN EARL GREEN,

                Plaintiff - Appellant,

          v.

WARDEN M. MCCALL; MICHAEL MCCALL; A. J. PADULA, Warden,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:13-cv-02486-JMC)


Submitted:   February 25, 2015            Decided:    March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rayvern Earl Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rayvern   Earl    Green     seeks    to    appeal    the     district

court’s order accepting the magistrate judge’s recommendation to

dismiss his 42 U.S.C. § 1983 (2012) action against Defendants.

Green has also filed an application to proceed in forma pauperis

and a motion for a copy of Lee Correctional Institution’s log

books.   We deny Green’s application to proceed in forma pauperis

and his motion for a copy of Lee Correctional Institution’s log

books, and we dismiss the appeal for lack of jurisdiction.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The   district    court’s       judgment   was     entered       on   the

docket on January 13, 2014.              Green did not file his notice of

appeal until October 13, 2014. *              Accordingly, Green’s notice of

appeal   is    untimely.       Because    Green    failed   to    file     a   timely

notice of appeal or obtain an extension or reopening of the

appeal period, we deny his application for in forma pauperis

     *
         Houston v. Lack, 487 U.S. 266, 270 (1988).



                                          2
status and dismiss the appeal for lack of jurisdiction.               We also

deny Green’s motion for a copy of Lee Correctional Institution’s

log books.      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.



                                                                     DISMISSED




                                      3